Citation Nr: 0201186	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  95-40 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of inservice 
trauma to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 1994 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision denied entitlement to 
service connection for residuals of inservice eye traumas.

The September 1994 decision also denied entitlement to 
service connection for a left shoulder injury and maxillary 
sinusitis.  The Board remanded the veteran's claims in 
October 1998.  After further development, the RO granted the 
veteran service connection for a left shoulder injury and 
maxillary sinusitis and continued to deny entitlement to 
service connection for bilateral eye disorders.  Therefore, 
the issues of service connection for a left shoulder injury 
and maxillary sinusitis were satisfied on appeal.  The only 
issue still currently before the Board is entitlement to 
service connection for bilateral eye disorders.

The veteran testified at a hearing before a Member of the 
Travel Board held at the RO in July 1998.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The eye injuries sustained in service are not shown 
otherwise than to have healed without residuals.

3.  The veteran's current eye disorders are not shown to be 
related to the eye injuries that occurred in service.


CONCLUSION OF LAW

Residuals of inservice trauma to the eyes were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records from 1999 to 2000, 
a VA examination conducted in June 1994 and the veteran's 
statements and testimony at a hearing before a Member of the 
Travel Board in July 1998.

In October 1998, the Board remanded the claim for further 
development.  The RO attempted to obtain specific private 
treatment records that the veteran had identified as having 
information in support of his claim.  Specifically, the 
veteran had testified at his hearing that he had been told by 
medical professionals that the problems with his eyes were 
due to the service injuries.  The RO sent the veteran a 
letter in December 1998 informing him of the information 
needed to assist the veteran in obtaining those records for 
the file.  He was asked to contact those individuals to ask 
them to furnish statements supportive of his claim.  The 
veteran did not provide opinions from any physicians on the 
matter of the etiology of his current eye problems.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service connection for residuals of inservice 
trauma to the eyes.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

No eye problems were reported on the veteran's enlistment 
exam in April 1978.  In December 1986, the veteran suffered 
an eye injury to the left eye.  His service medical records 
indicate he was diagnosed with traumatic iritis in the left 
eye.  An annual physical conducted in May 1988 indicated that 
the veteran had traumatic iritis that had resolved by 
February 1987.

In May 1988, the veteran suffered an injury to the right eye.  
He was diagnosed with traumatic iritis.  The veteran 
continued to seek follow up treatment for iritis.  A February 
1994 optometry evaluation indicated his eye exam was normal.  
The veteran's 1994 retirement exam indicated that the veteran 
had no eye problems on examination.

The veteran filed his initial claim in May 1994.  In June 
1994 a VA eye examination was conducted.  The only diagnosis 
noted in the exam was compound myopic stigmatism.  There were 
no remarks regarding the clinical etiology of this condition.  
No residuals from the veteran's eye injuries during service 
were noted on exam.

The veteran testified in a hearing before a Member of the 
Travel Board in July 1998.  The veteran stated his contention 
that his current eye problems were related to the eye 
injuries he sustained in service.  He indicated that he had 
sought treatment for his eyes in February of 1998 and was 
diagnosed with high intraocular pressure.  The Board remanded 
the claim in October 1998 instructing the RO to assist the 
veteran in acquiring these treatment records for his file.  
The RO informed the veteran in correspondence dated December 
1998 of the information needed to obtain the records, if the 
veteran preferred to have the VA obtain the requested 
treatment records.  The veteran did not respond to the 
requests for information.

Private treatment records from 1997 to 2000 were submitted.  
In May 1998, private records note a mild corneal arcus.  The 
sclera were anicteric.  In September 1999, history was 
furnished to the effect that the veteran had been poked in 
each eye during service and had been experiencing problems 
with the left eye during the past year.  On examination, 
there were no holes, tears, degeneration or masses involving 
either eye.  The examining ophthalmologist did not refer to 
current findings consistent with the reported history of eye 
trauma during service.  An October 2000 treatment note 
indicated that the veteran had been diagnosed with ocular 
hypertension of the left eye.  In addition, the physician 
detected a slight trace of diabetic retinopathy.  There were 
full visual field testing results for each eye in November 
2000.  Glaucoma testing was also normal.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may granted for any disease diagnosed after 
service when all evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The veteran's service medical records document the treatment 
of eye injuries to the veteran's left and right eyes.  The 
treatment notes indicate he was diagnosed with traumatic 
iritis of the left eye in 1986, and traumatic iritis of the 
right eye in 1988.  The veteran's follow-up exams and annual 
physicals indicate that the traumatic iritis resolved in the 
left eye, with a subsequent reference to an absence of any 
abnormalities involving the right eye.  The veteran's 1994 
retirement exam did not note any eye injury residuals or 
disorders.  Therefore, the veteran's service medical records 
weigh against the veteran's claim.

The VA exam conducted in June 1994, does not note any 
residuals from the veteran's service eye injuries.  The only 
diagnosis in the report is compound myopic stigmatism.  The 
examiner's report does not indicate an etiology of the 
veteran's diagnosis.

Treatment records from 1997 to 2000 indicate that the veteran 
was diagnosed with ocular hypertension of the left eye and a 
slight trace of diabetic retinopathy.  There is no indicated 
etiology of the veteran's diagnoses.  In addition, there are 
no residuals of the veteran's service eye injuries noted in 
any of the treatment reports.

The only evidence that supports a nexus between the veteran's 
current bilateral eye disorders and service are the veteran's 
statements.  However, as a layman, the veteran is not 
qualified to offer a medical opinion regarding the etiology 
of his condition.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, the veteran's statements would not 
establish a basis to grant service connection for the claimed 
residuals of trauma to the eyes during service.

For the reasons stated above, the Board finds that the 
evidence shows that the eye injuries incurred by the veteran 
in service resolved without residuals.  In addition, the 
Board finds that the veteran's current bilateral disorders 
were not present until several years after separation from 
service and are not shown to be related to service.  
Accordingly, the Board concludes that the veteran's current 
bilateral eye disorders were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for residuals of inservice trauma to the 
eyes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

